Citation Nr: 1044325	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim for service connection 
for bilateral hearing loss.  The Veteran appealed, and in March 
2010, the Board remanded the claim for additional development.  

In January 2010, the Veteran was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss due to his 
service.  He states that he was exposed to tank weapons fire, to 
include .50-caliber machine guns and cannon fire, during service 
with an armored unit for over a year.  

There do not currently appear to be any relevant findings upon 
entrance into service.  See e.g., May 1967 pre-induction 
examination report.  However, a June 2007 VA examination report 
shows, in part, that the examiner noted that the Veteran had a 
congenital absence of the stapedus muscle.  

The laws pertaining to service connection for hearing loss were 
noted in the Board's March 2010 remand.  In addition, the Board 
notes the following:

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2010).  The Court has held that the presumption 
of soundness may only be rebutted where there is clear and 
unmistakable evidence that the condition both preexisted service 
and was not aggravated by service.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an increase 
in severity during service, it is presumed that the disorder was 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence that the increase in disability is due to the natural 
progress of the disease.  Id.  

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2010).  However, service connection may be granted 
for a disability that resulted from a defect which was subject to 
a superimposed disease or injury during service.  See VAOPGCPREC 
82-90, 56 Fed. Reg. 45711 (1990).  A defect is a structural or 
inherent abnormality or condition, which is more or less 
stationary in nature.  Id.  

In March 2010, the Board remanded this claim for additional 
development.  The Board stated that a June 2007 VA examination 
report contained an insufficient rationale for adjudication.  The 
Board stated that the VA examiner had noted that the Veteran had 
a congenital absence of the stapedus muscle, but she did not 
explain if, and/or how, this affected the Veteran's history of 
hearing loss.  The Board stated that the existence of a 
congenital ear disorder, and the lack of explanation in the VA 
examiner's opinion, left open the possibility that the Veteran 
may have had a preexisting hearing loss that could have been 
aggravated by his service (this possibility was discussed during 
the Veteran's January 2010 hearing).  The Board therefore 
directed that the Veteran be afforded another examination, and 
that another etiological opinion be obtained.  

Specifically, the Board directed that the examiner should state, 
"whether or not the Veteran's hearing loss was manifest prior to 
service, during service, or after service, and whether his 
congenital absence of the stapedus muscle has affected his 
history of hearing loss, and, if so, how."  The Board also 
directed that the examiner should express an opinion as to 
"whether it is at least as likely as not (i.e., a likelihood of 
50 percent or greater) that the Veterans bilateral hearing loss 
was caused, or aggravated, by the Veteran's service, which 
took place from August 1967 to July 1969."  (emphasis added).  

In response to the Board's March 2010 remand, in April 2010, the 
Veteran was afforded another VA examination.  A review of the 
April 2010 VA examination report shows that the examiner was 
requested to offer an opinion as to: "whether it is at least as 
likely as not that the hearing loss is due to military noise 
exposure."  The examiner stated, in relevant part, that hearing 
loss, "Is not caused by or a result of tank noise."  

In summary, this opinion implicitly indicates that the Veteran's 
hearing loss began after service; it does not include an opinion 
as to the whether or not the Veteran's congenital absence of the 
stapedus muscle has affected his history of hearing loss, nor 
does the opinion specifically address the possibility of 
aggravation.  In addition, the Board can find no basis to limit 
the etiological opinion to exposure to inservice "tank noise," 
as opposed to other forms of inservice noise exposure consistent 
with the Veteran's service, to include the claimed .50-caliber 
machine gun fire.   

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that the 
claim must be remanded again, in order to attempt to obtain a 
supplemental opinion from the VA examiner who performed the April 
2010 VA examination that is in compliance with its March 2010 
remand, or, in the alternative, if the examiner is not available, 
to afford the Veteran another examination, and to obtain an 
etiological opinion that is in compliance with its March 2010 
remand.  

While the Board recognizes that another remand will further delay 
resolution of the Veteran's appeal, in view of the holding of the 
Court in Stegall, the Board is of the opinion that it may not 
proceed with appellate review at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who 
performed the April 2010 VA examination.  
The claims folder and a copy of this REMAND 
should be reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner should 
answer all of the following questions with 
a full rationale provided for each answer:

The examiner should state: 1) whether or 
not the Veteran's hearing loss was manifest 
prior to service, during service, or after 
service, and 2) whether his congenital 
absence of the stapedus muscle has affected 
his history of hearing loss, and, if so, 
how.  

The examiner should then express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veterans bilateral 
hearing loss was caused by his service, 
which took place from August 1967 to July 
1969.  

In the alternative, if, and only if, the 
Veteran is found to have had a pre-existing 
hearing loss, the examiner should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that such pre-existing hearing 
loss was aggravated by the Veteran's 
service.  

If the examiner cannot express any part of 
the requested opinions, the examiner should 
explain the reasons therefor.  

2.  If the examiner who performed the April 
2010 examination is not available, the 
Veteran should be scheduled for an 
audiological examination in order to 
ascertain the nature and etiology of his 
bilateral hearing loss.  The claims folder 
and a copy of this REMAND should be 
reviewed by the examiner, and the examiner 
must annotate the examination report that 
the claims file was in fact made available 
for review in conjunction with the 
examination.  A complete history of 
acoustic trauma/noise exposure and 
perceived hearing loss symptoms in service 
and post-service should be obtained from 
the Veteran.  

The examiner should state: 1) whether or 
not the Veteran's hearing loss was manifest 
prior to service, during service, or after 
service, and 2) whether his congenital 
absence of the stapedus muscle has affected 
his history of hearing loss, and, if so, 
how.  

The examiner should then express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veterans bilateral 
hearing loss was caused by the Veteran's 
service, which took place from August 1967 
to July 1969.

In the alternative, if, and only if, the 
Veteran is found to have had a pre-existing 
hearing loss, the examiner should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that such pre-existing hearing 
loss was aggravated by the Veteran's 
service.  

If the examiner cannot express any part of 
the requested opinions, the examiner should 
explain the reasons therefor.  

3.  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

4.  "Aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
disability before the onset of the 
aggravation.  

5.  The RO should then readjudicate the 
issue on appeal.  If the determination of 
this claim remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence, and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


